USDC IN/ND case 1:19-cv-00051-WCL-SLC document 4 filed 02/15/19 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 ERIC J. MAPES,

                       Plaintiff,

                       v.                             CAUSE NO.: 1:19-CV-51-WL-SLC

 STATE OF INDIANA, et al.,

                      Defendants.

                                           ORDER

       Eric J. Mapes, a pro se litigant, filed a complaint in connection with an arrest that

occurred in Indianapolis, Indiana, and his incarceration at the Marion County Jail.

However, Mapes filed this case in the wrong court. The location of the events described

in the complaint and the individual parties are all located within the boundaries of the

Southern District of Indiana. Under 28 U.S.C. § 1406(a), when a case is filed in the

wrong district, “[t]he district court . . . [may] transfer such case to any district or

division in which it could have been brought.” For these reasons, the court TRANSFERS

this case to the United States District Court for the Southern District of Indiana.

              SO ORDERED on February 15, 2019.

                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT
